Citation Nr: 1503742	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-31 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals status post gallbladder removal, to include due to herbicide exposure. 

2.  Entitlement to service connection for residuals status post spleen removal, to include due to herbicide exposure.

3.  Entitlement to service connection for coronary artery disease, to include due to herbicide exposure.

4.  Entitlement to service connection for aortic aneurysms, to include due to herbicide exposure.  

5.  Entitlement to service connection for liver abscesses status post drainage, to include due to herbicide exposure. 

6.  Entitlement to service connection for a stroke, to include due to herbicide exposure. 

7.  Entitlement to service connection for end-stage renal failure, to include due to herbicide exposure. 

8.  Entitlement to service connection for cause of death, to include due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1966 to January 1968.  He died on December [redacted], 2010.  His surviving spouse is the appellant, and substitute party for the Veteran's pending service connection claims.  

This appeal comes to the Board of Veterans' Appeals (Board) from November 2008 and September 2011 rating decisions issued by the above Department of Veterans Affairs (VA) Regional Office (RO).

In September 2013, the appellant appeared at a Travel Board hearing to provide testimony before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing has been associated with the claims file.

In reviewing this case, the Board has not only reviewed the physical claims file, but also the electronic claims files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran died in December 2010.  He is survived by his spouse, the appellant.

2.  The Veteran did not have residuals status post gallbladder removal that were etiologically related to his active service, to include claimed exposure to herbicides. 

3.  The Veteran did not have residuals status post spleen removal that were not etiologically related to his active service, to include claimed exposure to herbicides.

4.  The Veteran's coronary artery disease was not etiologically related to his active service, to include claimed exposure to herbicide.

5.  The Veteran's abdominal aortic aneurysms were not etiologically related to his active service, to include claimed exposure to herbicides.

6.  The Veteran's liver abscesses status post drainage were not etiologically related to his active service, to include claimed exposure to herbicides.

7.  The Veteran was not clinically diagnosed as having had a stroke. 

8.  The Veteran's end-stage renal failure was not etiologically related to his active service, to include exposure to herbicides therein.

9.  The Veteran's death certificate identifies the cause of his death as an abdominal aneurysm.  

10.  As service connection for abdominal aneurysm has not been established, there is no legal basis for a grant of service connection for the cause of the Veteran's death. 
 

CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals status post gallbladder removal have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for residuals status post spleen removal have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for coronary artery disease have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  The criteria for service connection for abdominal aortic aneurysms have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).
5.  The criteria for service connection for liver abscesses status post drainage have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

6.  The criteria for service connection for a stroke have not been met.  38 U.S.C.A. 
§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

7.  The criteria for service connection for end-stage renal failure have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

8.  The criteria for service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection: Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, for a veteran to establish service connection, the record must demonstrate (1) the existence of a current disability; (2) the existence of the disease or injury in service; and (3) a relationship (or nexus) between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be granted on an alternative presumptive basis.  Certain chronic disabilities, such as arteriosclerosis and cardiovascular-renal disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  

Presumptive service connection is also available to veterans who were exposed to certain herbicides.  Exposure to certain herbicide agents, including one commonly known as Agent Orange, shall be presumed for any Veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975).  38 U.S.C.A. § 1116(f). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


II.  Analysis

Before dealing with the Veteran's service connection claims, the Board notes that herbicide exposure is a central feature in these claims.  As a result, the Board performed an initial analysis as to whether the evidence was in relative equipoise as to the Veteran's claimed herbicide exposure.  

The herbicide presumption is limited to claimants with plausible direct herbicide exposure from service in Vietnam during the requisite period and other locations that are known facilities where herbicides were tested and/or stored.  The evidence of record including the Veteran's DD-214, service personnel records, and the appellant's testimony unequivocally shows that the Veteran never served in Vietnam.  The Veteran was stationed in Germany and reportedly spent some time in Israel during active military service.  Neither location was listed on the Department of Defense's (DoD) list of herbicide use outside of Vietnam.  Without the Veteran being stationed in either Vietnam or a known location that tested and/or stored herbicides, direct herbicide exposure must be factually shown.  

Here, the record fails to prove direct exposure.  A review of the Veteran's service treatment records are silent regarding any complaints or observations regarding environmental hazards during active service that would indicate possible exposure to something, to include herbicides.  In an April 2011 letter, the Appeals Management Center issued a formal finding that it lacked the information necessary to corroborate the Veteran's claim of herbicide exposure.

The only positive evidence of herbicide exposure is conclusory statements from the appellant and the Veteran that the Veteran was exposed to Agent Orange.  Prior to the Veteran's death, the Veteran asserted in his July 2008 claim and December 2009 notice of disagreement that during work in the laundry in service, he inspected body bags and clothes that were used to transport bodies from Vietnam.  He reported that he performed this job for 18 months and that he believed that his symptoms were the same as those who were subjected to Agent Orange.  A layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Agent Orange/herbicide exposure is not capable of such obvious observation.  It is odorless, and factual evidence of exposure requires more than just speculation that because the body bags were from a country where Agent Orange was used, they must have carried that contamination, and infers further that the Veteran encountered that contamination.

The appellant, who is also the Veteran's wife, made similar claims.  She opined that his claimed medical conditions and eventual death was the result of herbicide exposure through the handling of contaminated body bags which contained the bodies of fallen soldiers who were killed in Vietnam.  She claims that the body bags contained traces of Agent Orange, which would come in contact with the Veteran as he cleaned the bags.    Here, the appellant is not reporting lay knowledge, but rather infers that body bags traveling from a country in which herbicides were used must have carried that contamination to either the U.S. or to Europe and infers further that the Veteran encountered that contamination.  The appellant does not have medical training to warrant such an inference.  The statements are speculative, at best.  Accordingly, her statements fail to provide any factual basis of direct herbicide exposure.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011);

In addition to the Veteran's and appellant's lay statements, the Board reviewed evidence submitted by the appellant at the Board hearing.  However, these articles proved unpersuasive, and irrelevant to the instant case.  The first article from the Asia-Pacific Journal: Japan Focus discusses a soldier's allegations of buried Agent Orange barrels in Okinawa, Japan.  Since the Veteran was never stationed in Okinawa, Japan during active service, this article is irrelevant.

The second piece of evidence provided at the hearing was a Consultative Letter from the United States Air Force regarding Agent Orange Exposure Assessment, Post-Vietnam (1972 -1982) for individuals who came in contact with the UC-123 aircraft.  The particular letter is also irrelevant since the Veteran had left service four years prior to the start of the period of exposure discussed in the letter.  Furthermore, there is no contention that the Veteran had any contact with this particular aircraft.  

The last piece of evidence submitted was a research article from Nature.com regarding the exposure opportunity models for Agent Orange, dioxin, and other military herbicides used in Vietnam from 1961 to 1971.  Although this article discusses indirect exposure to Agent Orange as asserted by the appellant, the focus of the article is about the effect of Agent Orange exposure on  an individual who remained in an area within Vietnam where there was known spraying.  This article does not discuss whether objects in an area that were sprayed could "transmit" or "expose" others in another area to Agent Orange.  This article is also irrelevant. 

Absent evidence of direct exposure based on locale or on a factual basis, the Veteran is not entitled to the herbicide presumption.  Accordingly, the Board evaluated the Veteran's service connection claims based on other available theories of service connection.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A.  Residuals status post gallbladder removal 

Per medical history in VA medical record, the Veteran had his gallbladder removed (cholecystectomy) sometime in 2005 at Louisiana State University Hospital.  The Veteran claimed that the gall bladder removal was related to his active military service, and specifically herbicide exposure.  

Without evidence of herbicide exposure shown, the Board reviewed the service treatment records to determine if the Veteran had any symptoms during service that could be attributed to the later gallbladder removal, but found none.  The Veteran's service treatment records are entirely silent for complaints, findings, diagnosis, or treatment for gallbladder, abdominal, or digestive problems, except for one acute incident of gastritis.  

Post-service, the earliest mention of gallbladder issues is in 2005, when it was removed, nearly 40 years after service.   The earliest records post-removal are more than two years after the procedure in late November 2007, and do not demonstrate any complications since the procedure.  Common residual symptoms post-surgery may include fatty food intolerance, right upper quadrant pain, and gas.  Compensation Service's Medical Electronic Performance Support System), http://cptraining.vba.va.gov/C&P_Training/Job_Aids/Medical_EPSS.htm (last visited January 7, 2015).  The Veteran appears asymptomatic in VA Medical Center (VAMC) progress notes from the Veteran's limited medical record from July 2008 through October 2009.  Furthermore, no physician or other treating medical professional, as noted by the appellant at the hearing, has related the Veteran's gallbladder removal to any in-service disease or injury.

Based on the foregoing, the Board finds the preponderance of the evidence is against the claim.  Accordingly, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b).

B.  Residuals status post spleen removal 

The Veteran sought service connection for removal of the spleen (splenectomy).  The spleen acts as a blood filter in the body as part of the immune system.  The Veteran had his spleen removed sometime in 2008.  A specific date for the surgery is not seen in the Veteran's treatment record.  After the procedure, he had developed leukocytosis (increased number of white blood cells), thrombocytosis (when body produces too many platelets), and was anemic.  These symptoms improved in part and resolved in part after treatment.  His white blood cell count returned to normal after a post-operative infection was cured.  He saw improvement in the amount of blood platelets once he started hemodialysis, and his anemia stabilized with physician-recommended treatment.  

In service, no issues regarding the functionality of the spleen or issues with his immune system were seen, to include the December 1965 entrance and September 1967 separation examinations.  The Veteran presented with good health throughout service. 

Post-service, issues with the spleen were not seen until 2008, more than 40 years after service separation.  Additionally, no physician or other treating medical professional have made comments relating the Veteran's spleen removal to military service.  This was noted by the appellant at the Travel Board hearing.  Without more concrete evidence linking the Veteran's medical condition to military service, the Board finds the preponderance of the evidence is against the claim.  

C.  Coronary artery disease 

The Veteran was diagnosed with ischemic heart disease, which may be presumptively service connected if herbicide exposure is found.  However, since herbicide exposure has not been shown, the Board reviewed this claim under the direct service connection standard.  

In service, there is no evidence of heart disease.  The Veteran's service treatment records are negative for any treatment or diagnosis of a heart condition.  

Post service, the earliest records, which are from the VAMC, reveal that the Veteran was diagnosed with coronary artery disease status post-coronary artery bypass graft in 2002, more than 30 years after service separation.  Furthermore, no physician has linked this impairment to the Veteran's active service, and the record does not demonstrate the existence of an opinion to the contrary.  Based on the limited record, the Board finds the preponderance of the evidence is against the Veteran's claim.  

D.  Abdominal Aortic aneurysms 

In September 2007, the Veteran had abdominal aortic aneurism repaired at Louisiana State University Hospital.  This is the first mention of such an issue, more than 30 years after service separation.  As with the previously discussed impairments, there is no evidence of this issue during service and no physician has independently linked the abdominal aneurysms to the Veteran's active service.  Additionally during treatment, the Veteran made no contentions that these impairments were related to his active service.  Accordingly, the Board finds the preponderance of the evidence is against a claim for service connection.  

E.  Liver abscesses status post drainage 

The Veteran is also not entitled to service connection for liver abscesses status post drainage.  The service treatment records are negative for any issues related to the liver.  The first instance of liver abscesses post-service comes more than 30 years after service in 2007.   In August 2007, the Veteran had liver abscesses drained.  Since the initial drainage, a subsequent MRI scan taken in January 2008 revealed no residual liver abscesses.  Furthermore, the record is devoid of opinions relating the liver abscesses to the Veteran's active service; a fact not disputed either by previous statements made by the Veteran or the appellant.  Accordingly, the Board finds the preponderance of the evidence is against a claim for service connection.  

F.  Stroke 

The Veteran claimed that he had a stroke that is related to active military service.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).   The only mention of a stroke or similar incident comes from statements made by the Veteran.  Stoke is not listed as a previous medical event within his treatment records.  Without medical corroboration that a stroke occurred, the Board must deny this claim due to no current disability.    


G.  End-stage renal failure 

Service connection is also denied for end-stage renal failure.  Beginning in 2007, the Veteran had end-stage renal failure requiring weekly dialysis.  During service, the Veteran demonstrated no problems with his kidneys or urination.  The service treatment records including the September 1965 entrance and December 1967 separation examinations were negative for any such issues. 

Furthermore, the Veteran's treating nephrologist Dr. R. G. determined the etiology of the Veteran's renal failure was caused by the acute respiratory infection he had after an abdominal aortic aneurysm occurring in September 2007.  Since the abdominal aortic aneurysm has not been service connected, the Board is unable to service connect the Veteran's end-stage renal failure. 


III.  Service Connection: Cause of death 

Service connection for the cause of a veteran's death requires evidence that shows that a disability was incurred in or aggravated by active service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310.  A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other disorder, was the immediate or underlying cause of death or etiologically related.  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

The Veteran passed away in December 2010. His death certificate identified the cause of his death as an abdominal aneurysm.  No other contributing causes of death were listed.  The appellant does not argue and the record does not suggest that the Veteran's abdominal aneurysm was present during his period of active service.  Similarly, the appellant does not argue and the record does not suggest that the Veteran's abdominal aneurysm was manifest within one year of his separation from service.  Medical treatment does not begin until 2005, nearly 40 years after separation, and no physician or other medical personnel have made statements associating the fatal aneurysm to the Veteran's military service. 

Instead, the appellant argues that the Veteran was or may have been exposed to environmental hazards, i.e. contaminated body bags, during service which resulted in his abdominal aneurysm.  The appellant alleges that the Veteran handled body bags that came from Vietnam and these bags carried the contamination to the Veteran.  The Board considers this assertion to be neither competent nor credible, but rather speculative.  These assertions, and the Board's analysis of all the evidence of record, are discussed in more detail above.

The appellant has offered nothing more than her assertion that the Veteran's aneurysm may have been related to supposed herbicide exposure.  The appellant is not competent to relate the two together as she is not a medical expert, is not reporting the statements of a medical expert, and such a relationship is beyond the ability of lay observation to witness.  Thus, the nexus element of the claim is also not established. 

In light of the foregoing, the Board finds that there is no relationship between the Veteran's abdominal aneurysm and the Veteran's active military service.  With the Board giving no probative weight to the appellant's statements, and no other evidence to link the Veteran's death to service, and the fact that the cause of death did not manifest within one year of separation from active service, the Board concludes that service connection for the cause of the Veteran's death is not warranted.  See 38 C.F.R. § 3.312.

As such, the Board finds that the preponderance of the evidence is against the appellant's service connection for the cause of the Veteran's death claim. Consequently, the benefit-of-the-doubt rule does not apply.

IV.  VA's Duties to Notify and Assist

VA satisfied its notice requirement to the Veteran with respect to claims of service connection in August 2008 and July 2011 notices.  As the contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.

VA's met its duty to assist.  This duty includes assisting the claimant in the procurement of service and other relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records and VA treatment records with the record. Neither the Veteran nor his representative has provided any argument or factual basis, to conclude that any service treatment records are missing or, more pertinently, that any potentially missing records could impact the factual determinations relevant to this appeal (i.e. the Veteran's current level of disability). See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).

The Board acknowledges that no VA examinations were performed and no VA medical opinions were obtained in response to the claims being decided herein, and none were necessary.  Absent any competent evidence suggesting that any of the Veteran's claimed disabilities occurred during military service, a medical nexus opinion is not warranted, even with the low threshold standard in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met. See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).

The Veteran, through the appellant, also had an opportunity to testify at a hearing before a Veterans Law Judge.  When a VLJ conducts a hearing, she must fulfill two duties.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned VLJ asked the appellant questions surrounding her husband's death and the impairments the Veteran claims as part of his pending service connection claims.  The appellant had an opportunity to provide evidence in addition to her testimony as to why the Veteran should be service-connected.  Neither the appellant nor her representative indicated that there was outstanding medical evidence for VA to procure.  Finally, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has she identified any prejudice in the conduct of the September 2013 hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied.

In view of the foregoing, the Board finds that the duty to notify and assist the Veteran and appellant are satisfied.











	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for residuals status post gallbladder removal is denied. 

Service connection for residuals status post spleen removal is denied. 

Service connection for coronary artery disease is denied. 

Service connection for aortic aneurysms is denied.

Service connection for liver abscesses status post drainage is denied. 

Service connection for a stroke is denied. 

Service connection for end-stage renal failure is denied. 

Service connection for cause of death is denied. 




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


